Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on August 8, 2022, Keith Taboada, requested an extension of time for 2 MONTH(S) and authorized the Director to charge Deposit Account No. 20-0782 the required fee of $640.00 for this extension and authorized the following examiner’s amendment (note: Applicant has already paid a fee of $220 for an extension of ONE month in the Response filed on August 5, 2022; thus, the Applicant only owes the difference between the second month and the first month, which is $420). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim Amendment
(i) The After-Final Amendment fled on August 5, 2022 has been ENTERED.
(ii) With regard to claim 3 (lines 1-2), the term "a thickness of the first protection layer" has been changed to the term --the thickness of the first protection layer--.
(iii) With regard to claim 6 (lines 1-2), the term "a thickness of the second protection layer" has been changed to the term --the thickness of the second protection layer--.
(iv) With regard to claim 11 (lines 1-2), the term "a thickness of the first protection layer" has been changed to the term --the thickness of the first protection layer--.
(v) With regard to claim 14 (lines 1-2), the term "a thickness of the second protection layer" has been changed to the term --the thickness of the second protection layer--.
	(vi) With regard to claim 17 (line 21), after the term "about 3 Å;" the following has been inserted -- wherein the first protection layer and the second protection layer are comprised of one or more of magnesium and hafnium; --. 
	(vii) Claim 18 has been CANCELLED.
	(viii) With regard to claim 19 (lines 1-2), the term "a thickness of the first protection layer" has been changed to the term --the thickness of the first protection layer--.
(ix) With regard to claim 19 (lines 2-3), the term "a thickness of the second protection layer" has been changed to the term -- the thickness of the second protection layer--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's After-Response filed on August 5, 2022, has obviated all the objections and/or rejections, as set forth in the Final office action mailed on April 5, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims 1, 9, and 17.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 9, and 17, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1, and analogously, as per claim 9) provides for, inter alia, a film stack (and method of making the same, as per claim 9) for a magnetic tunnel junction (MTJ), comprising: a substrate; a magnetic reference layer formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, the magnetic reference layer disposed over the substrate; a tunnel barrier layer consisting of one or more metal oxide layers disposed over the magnetic reference layer; a magnetic storage layer formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, the magnetic storage layer disposed over and in contact with the tunnel barrier layer, the magnetic storage layer comprising a first magnetic layer, a second magnetic layer, and a third layer, the third layer configured to strengthen a pinning moment; a capping layer disposed over the magnetic storage layer; a first protection layer disposed between the magnetic reference layer and the tunnel barrier layer, the first protection layer in contact with the magnetic reference layer and the tunnel barrier layer; and a second protection layer disposed between the magnetic storage layer and the capping layer, the second protection layer is continuous throughout an entirety of the second protection layer, the second protection layer in contact with the magnetic storage layer, wherein the second protection layer is a single layer, the first protection layer is a single layer, and wherein a material forming the first protection layer and the second protection layer differs from at least one of a material forming the magnetic reference layer and a material forming the magnetic storage layer, and wherein the first protection layer has a thickness between about 0.1 Å  and about 3 Å, and the second protection layer has a thickness between about 0.1 Å  and about 3 Å .
Additionally, the instant invention (as set forth in independent claim 17) provides for, 
A film stack for a magnetic tunnel junction (MTJ), comprising: a substrate; a magnetic reference layer formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, the magnetic reference layer disposed over the substrate; a first protection layer is a single layer disposed over and in contact with the magnetic reference layer; a tunnel barrier layer consisting of one or more metal oxide layers disposed over and in contact with the first protection layer; a magnetic storage layer formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, the magnetic storage layer disposed over and in contact with the tunnel barrier layer, the magnetic storage layer comprising a first magnetic layer, a second magnetic layer, and a third layer, the third layer configured to strengthen a pinning moment; a second protection layer disposed over and in contact with the magnetic storage layer, wherein the second protection layer is a single layer, and wherein the second protection layer is continuous throughout an entirety of the second protection layer, wherein the first protection laver has a thickness between about 0.1 A and about 3 A, and the second protection layer has a thickness between about 0.1 A and about 3 A; wherein the first protection layer and the second protection layer are comprised of one or more of magnesium and hafnium; and a capping layer disposed over the second protection layer.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a film stack for a magnetic tunnel junction (MTJ) (including a method of making), as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 9, and 17.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 9, and 17.
Moreover, since claims 3-8, 24 and 10-12, 14-16 and 19, 20 depend from and further limit the allowable subject matter of independent claims 1 and 9 and 17, respectively, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1, 3-12, 14-17, 19, 20, and 24 are allowable. To the extent that any claims allowed can be considered generic or subgeneric to the enumerated Species as set forth in the restriction requirement, mailed on April 2, 2020, the restriction requirement pertaining to such species (if applicable) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688